Opinion filed May 9, 2013




                                       In The


        Eleventh Court of Appeals
                                     _________

                                No. 11-12-00368-CR
                                     _________

                 LURA LANETTE STEWARD, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee



                     On Appeal from the 358th District Court

                                 Ector County, Texas

                            Trial Court Cause No. D-37,906


                     MEMORANDUM OPINION
      Lura Lanette Steward pleaded guilty in February 2011 to possession of a
controlled substance. In accordance with a plea agreement, the trial court assessed
her punishment at confinement in the State Jail Division of the Texas Department
of Criminal Justice for a term of two years. However, the trial court suspended the
imposition of the sentence and placed Appellant on community supervision for a
term of two years.
      The State subsequently filed a motion to revoke community supervision,
alleging multiple violations of the terms and conditions of appellant’s community
supervision. The trial court considered the motion at a hearing conducted on
November 19, 2012. Appellant pleaded “not true” to all of the alleged violations.
At the conclusion of the hearing, the trial court found most of the alleged violations
to be true, revoked appellant’s community supervision, and assessed her
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of two years. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
brief. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s motion to withdraw and
supporting brief. In addressing an Anders brief and pro se response, a court of
appeals may only (1) determine that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) determine that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues. Schulman, 252
                                          2
S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM
May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3